            Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


ANTONIO ENRIQUEZ                                                                PLAINTIFF


vs.                                   No. 5:19-cv-485


RAHUL PATEL; TRANSCONTINENTAL                                               DEFENDANTS
ENERGY RESOURCE, LLC; and
TRANSCONTINENTAL OIL & GAS, LLC


                                 ORIGINAL COMPLAINT


       COMES NOW Plaintiff Antonio Enriquez (“Plaintiff”), by and through his attorneys

Merideth Q. McEntire and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint against Defendants Rahul Patel; Transcontinental Energy Resource, LLC; and

Transcontinental Oil & Gas, LLC (collectively “Defendants”), and he does hereby state

and allege as follows:

                                           I.
                                     INTRODUCTION

       1.     This is an action brought by Plaintiff against Defendants for violations of the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”), breach of contract, unjust

enrichment, and quantum meruit.

       2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including a reasonable attorney’s fee, within

the applicable statutory limitations period, as a result of Defendants’ failure to pay proper

minimum wage and overtime compensation under the FLSA.



                                        Page 1 of 11
                            Antonio Enriquez v. Rahul Patel, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                     Original Complaint
            Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 2 of 11



       3.     Plaintiff seeks monetary damages, prejudgment interest, penalties and

costs, including a reasonable attorney’s fee, within the applicable statutory limitations

period, as a result of Defendants’ failure to properly pay to Plaintiff his wages earned prior

to his discharge from employment after Plaintiff made lawful demand upon Defendants

for payment to which he is owed.

       4.     Plaintiff seeks monetary damages, punitive damages, prejudgment interest,

civil penalties and costs, including a reasonable attorney’s fee, within the applicable

statutory limitations period, as a result of Defendant’s receipt of services performed by

Plaintiff and money to which Plaintiff is entitled for which Defendants knowingly and

maliciously provided no benefit or consideration in exchange, despite knowing that

Plaintiff performed such services with the anticipation of receiving compensation.

                                          II.
                               JURISDICTION AND VENUE

       5.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       6.     Plaintiff’s claims for breach of contract, unjust enrichment, and quantum

meruit form part of the same case or controversy and arise out of the same facts as the

FLSA claims alleged in this complaint.

       7.     Therefore, this Court has supplemental jurisdiction over Plaintiff’s breach of

contract and unjust enrichment claims pursuant to 28 U.S.C. § 1367(a).

       8.     Defendants conduct business within the State of Texas, with their principal

place of business in Houston.


                                        Page 2 of 11
                            Antonio Enriquez v. Rahul Patel, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                     Original Complaint
             Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 3 of 11



       9.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because Plaintiff worked out of his residence in San Antonio, the Defendants do

business in Texas, so the State of Texas therefore has personal jurisdiction over

Defendants.

       10.     Plaintiff was employed by Defendants as a Senior Account Manager for

their oil and gas sales operation located in the Texas and Mexico. Therefore, the acts

alleged in this Complaint had their principal effect within the Western District of Texas,

and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                              III.
                                         THE PARTIES

       11.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       12.     Plaintiff is a resident of Bexar County and is domiciled in the State of Texas.

       13.     Plaintiff was employed by Defendants as Senior Account Manager for

Defendants’ business.

       14.     Plaintiff began his employment with Defendants on or about February 18,

2019, and continued until March 22, 2019, when Defendants terminated Plaintiff.

       15.     Plaintiff was an “employee” of Defendants as defined by the FLSA.

       16.     Within the relevant time period, Plaintiff was a salaried employee who was

to receive bonuses based on sales performance.

       17.     Defendant Rahul Patel (“Defendant Patel”) is an individual and resident of

Harris County, and at all times relevant to this Complaint, is and has been an officer and

owner, member, partner and/or shareholder of Transcontinental Energy Resource, LLC,

and Transcontinental Oil & Gas, LLC.
                                           Page 3 of 11
                               Antonio Enriquez v. Rahul Patel, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                        Original Complaint
             Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 4 of 11



       18.    Defendant Transcontinental Energy Resource, LLC, is a domestic limited

liability company, organized and conducting business under the laws of the State of

Texas, and may be served through its registered agent for service of process Rahul Petal

(sic) at 7324 Southwest Freeway, Suite 1040, Houston, Texas 77074.

       19.    Defendant Transcontinental Energy Resource, LLC, maintains its principal

office at 7324 Southwest Freeway, Suite 1040, Houston, Texas 77074.

       20.    Defendant Transcontinental Oil & Gas, LLC, is a domestic limited liability

company, organized and conducting business under the laws of the State of Texas, and

may be served through its registered agent for service of process Rahul Petal (sic) at

7324 Southwest Freeway, Suite 1040, Houston, Texas 77074.

       21.    Defendant Transcontinental Oil & Gas, LLC, maintains its principal office at

7324 Southwest Freeway, Suite 1040, Houston, Texas 77074.

       22.    Defendant Patel operates multiple businesses under the umbrella name of

Transcontinental Group, including Transcontinental Energy Resource, LLC, and

Transcontinental Oil & Gas, LLC.

       23.    Defendant Patel has at all times relevant hereto controlled the day-to-day

operations of Transcontinental Energy Resource, LLC, and Transcontinental Oil & Gas,

LLC, such that he is liable to Plaintiff as an employer under the FLSA.

       24.    Defendant Patel established and maintained the wage and employment

practices at issue in this case.

       25.    Defendant Patel was at all times relevant hereto Plaintiff’s employer and is

and has been engaged in interstate commerce as that term is defined under the FLSA.



                                        Page 4 of 11
                            Antonio Enriquez v. Rahul Patel, et al.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                     Original Complaint
             Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 5 of 11



       26.     Defendants maintain a website located at http://transcon.us, wherein their

business address is listed as 7324 Southwest Freeway, Suite 2-1040 Houston, TX 77040.

       27.     Upon reasonable information and belief, Defendants’ annual gross volume

of sales made or business done was not less than $500,000.00 (exclusive of excise taxes

at the retail level that are separately stated) during each of the three calendar years

preceding the filing of this Complaint.

       28.     Defendants were at all times relevant hereto Plaintiff’s employer and have

been engaged in interstate commerce as that term is defined under the FLSA.

                                            IV.
                                   FACTUAL ALLEGATIONS

       29.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       30.     Within the time period relevant to this case, Plaintiff worked for Defendants

out of his home in San Antonio and visited customers throughout Texas and Mexico.

       31.     Plaintiff’s primary duties consisted of making sales calls, whether by

telephone or in person, to various contacts throughout Texas and Mexico, persuading the

customers to buy Defendants’ products.

       32.     Plaintiff had customer contacts from his prior work experience in the oil and

gas industry in Texas and Mexico and introduced Defendants’ executives and employees

to those customers.

       33.     Plaintiff regularly and typically worked more than forty (40) hours per week

while working for Defendants.

       34.     For the duration of his employment, Plaintiff was classified by Defendants

as an exempt salaried employee, with a commission on sales.
                                           Page 5 of 11
                               Antonio Enriquez v. Rahul Patel, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                        Original Complaint
             Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 6 of 11



       35.     At all times relevant hereto, Plaintiff had no investment in Defendants’

business or operations, and Defendants provided Plaintiff with all supplies, equipment,

and facilities necessary to perform his job, including a vehicle, computer, and gas card.

       36.     Defendants at all times relevant hereto maintained an employer-employee

relationship with Plaintiff

       37.     Defendants only paid Plaintiff one paycheck, despite him working additional

pay periods.

       38.     Defendants did not pay Plaintiff one and one-half times his regular rate of

pay for all hours worked over forty (40) per week.

       39.     Defendants failed to pay and have yet to pay to Plaintiff his last paycheck

after his employment with Defendants was terminated on March 22, 2019, despite Plaintiff

making lawful demand upon Defendants that they do so and Defendants promising upon

termination that they would pay him his wages on March 25.

       40.     Defendants also promised to reimburse expenses Plaintiff incurred while

working and visiting customers but have not done so.

       41.     Defendants knew, or showed reckless disregard for whether, the way they

paid, and failed to pay, Plaintiff violated the FLSA.

       42.     Plaintiff routinely used office equipment such as telephones, computers and

fax machines, and sold products for oil and gas production. Thus, he used, handled, sold,

and/or worked on, goods or materials that were produced for or traveled in interstate

commerce.




                                          Page 6 of 11
                              Antonio Enriquez v. Rahul Patel, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                       Original Complaint
              Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 7 of 11



                                               V.
                                  FIRST CAUSE OF ACTION
                               (Claim for Violation of the FLSA)

        43.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

        44.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201 et seq.

        45.    At all times relevant hereto, Defendants were Plaintiff’s “employer” within

the meaning of the FLSA, 29 U.S.C. § 203.

        46.    During the course of his employment with Defendants, Plaintiff was

regularly and typically directly involved in interstate commerce, specifically by routinely

using office equipment such as telephones, copiers, fax machines and invoices, and

selling products to be used in oil and gas production, and other items that were produced

for or traveled in interstate commerce.

        47.    At all times relevant hereto, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        48.    Title 29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty (40) in

one week and to pay one and one-half times regular wages for all hours worked over forty

(40) hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        49.    Defendants misclassified Plaintiff as exempt from the requirements of the

FLSA.



                                           Page 7 of 11
                               Antonio Enriquez v. Rahul Patel, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                        Original Complaint
             Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 8 of 11



       50.     Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the FLSA, Defendants failed to pay Plaintiff a minimum wage for all hours worked

up to forty (40) in one week and to pay Plaintiff an overtime rate of one and one-half times

his regular rate of pay for all hours worked over forty (40) in each one-week period.

       51.     Defendants willfully and intentionally failed to pay minimum wage and

overtime wages to Plaintiff.

       52.     By reason of the willful and intentional unlawful acts alleged herein,

Defendants are liable to Plaintiff for monetary damages, liquidated damages, and costs,

including reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

       53.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                            VI.
                                 SECOND CAUSE OF ACTION
                                    (Breach of Contract)

       54.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

       55.     Plaintiff and Defendants had a written employment contract, under which

Defendant agreed to compensate Plaintiff for work performed.

       56.     Plaintiff worked for Defendants promoting Defendants’ products to

customers in Texas and Mexico.

       57.     Defendants breached the contract when they failed to pay Plaintiff his

earned wages as stated in the contract.

                                           Page 8 of 11
                               Antonio Enriquez v. Rahul Patel, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                        Original Complaint
               Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 9 of 11



         58.    Plaintiff sustained damages as a result of Defendants’ non-payment of

wages.

                                             VII.
                                  THIRD CAUSE OF ACTION
                                     (Unjust Enrichment)

         59.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

         60.    Plaintiff performed work for Defendants for which he was not paid, but

Defendants benefited from such work.

         61.    Texas law prohibits "the unjust retention of a benefit to the loss of another,

or the retention of money or property of another against the fundamental principles of

justice or equity and good conscience." Allen v. Berrey, 645 S.W.2d 550, 553 (Tex. App.

1982) quoting Fun Time Centers, Inc. v. Continental National Bank, 517 S.W.2d 877,

884 (Tex. Civ. App. -- Tyler 1974, writ ref'd n.r.e.).

         62.    It would be inequitable for Defendant to benefit from Plaintiff’s work and

completely fail to pay Plaintiff for such work.

                                           VIII.
                                 FOURTH CAUSE OF ACTION
                                     (Quantum Meruit)

         63.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

         64.     “The right to recover in quantum meruit is based on a promise implied by

law to pay for beneficial services rendered and knowingly accepted.” Allen v. Berrey, 645

S.W.2d 550, 553 (Tex. App. 1982) citing Davidson v. Clearman, 391 S.W.2d 48 (Tex.

1965).

                                           Page 9 of 11
                               Antonio Enriquez v. Rahul Patel, et al.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                        Original Complaint
              Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 10 of 11



       65.      Defendants requested that Plaintiff provide his services as a Senior Account

Manager, in exchange for compensation.

       66.      Plaintiff performed work for Defendants and Defendants benefited from his

work, but Defendants have refused to pay Plaintiff for his work.

       67.      It would be inequitable for Defendant to benefit from Plaintiff’s work and

completely fail to pay Plaintiff for such work.

       68.      Plaintiff is entitled to the reasonable value of services he performed and

expenses he incurred for Defendants for which Defendants have not yet paid.

                                          IX.
                                   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Antonio Enriquez respectfully prays

as follows:

       A.       That each Defendant be summoned to appear and answer this Complaint;

       B.       That each Defendant be required to account to Plaintiff and the Court for all

of the hours worked by Plaintiff and all monies paid to him;

       C.       A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act, and its attendant and related regulations;

       D.       Judgment for damages suffered by Plaintiff for all unpaid minimum wages

and overtime wages under the Fair Labor Standards Act and its attendant and related

regulations;

       E.       Judgment for liquidated damages in an amount equal to all minimum wage

compensation and unpaid overtime compensation owed to Plaintiff pursuant to the Fair

Labor Standards Act and its attendant and related regulations;

       F.       Judgment for damages equal to compensation owed to Plaintiff for his last
                                          Page 10 of 11
                              Antonio Enriquez v. Rahul Patel, et al.
                               U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                       Original Complaint
           Case 5:19-cv-00485 Document 1 Filed 05/07/19 Page 11 of 11



paycheck and expenses;

      G.     Judgment for any and all civil penalties to which Plaintiffs may be entitled;

      H.     Judgment for punitive damages to which Plaintiff is entitled;

      I.     An order directing Defendants to pay Plaintiff prejudgment interest,

reasonable attorneys’ fees, and all costs connected with this action; and

      J.     Such other relief as this Court may deem necessary, just, and proper.

                                                  Respectfully submitted,

                                                  PLAINTIFF ANTONIO ENRIQUEZ

                                                  SANFORD LAW FIRM, PLLC
                                                  ONE FINANCIAL CENTER
                                                  650 SOUTH SHACKLEFORD, SUITE 411
                                                  LITTLE ROCK, ARKANSAS 72211
                                                  TELEPHONE: (501) 221-0088
                                                  Facsimile: (888) 787-2040

                                                  /s/ Merideth Q. McEntire _
                                                  Merideth Q. McEntire
                                                  Tex. Bar No. 24105123
                                                  merideth@sanfordlawfirm.com

                                                  /s/ Josh Sanford
                                                  Josh Sanford
                                                  Tex. Bar No. 24077858
                                                  josh@sanfordlawfirm.com




                                       Page 11 of 11
                           Antonio Enriquez v. Rahul Patel, et al.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-485
                                    Original Complaint
